 
Exhibit 10.2
 
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THE CHILDREN’S PLACE RETAIL STORES, INC.
 
 
This Time-Based Restricted Stock Unit Award Agreement (the “Agreement”),
effective as of [___________] (the “Award Date”), is entered into by and between
The Children’s Place Retail Stores, Inc., a Delaware corporation (the
“Company”), and [___________] (the “Awardee”).
 
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and
 
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee the right to receive shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”), pursuant to Section 9 of the 2011
Equity Incentive Plan of the Company (the “Plan”), subject to the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.           Award.  Subject to the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan, the Company shall issue and
deliver to the Awardee (i) [_______] shares of Common Stock on or within 10 days
following [___________] (the “First Vesting Date”), (ii) [_______] shares of
Common Stock on or within 10 days following [___________] (the “Second Vesting
Date”) and (iii) [_______] shares of Common Stock on or within 10 days following
[___________] (the “Third Vesting Date”); provided, however, that the shares of
Common Stock deliverable in accordance with the foregoing (the “Deferred
Shares”) on or following each of the First Vesting Date, the Second Vesting Date
and the Third Vesting Date, respectively, shall not be so delivered unless the
Awardee is in the employ of the Company or its subsidiaries on such respective
First Vesting Date, Second Vesting Date and Third Vesting Date.  Notwithstanding
the foregoing, all of the unvested Deferred Shares shall vest upon the death,
Disability or Retirement of the Awardee while in the employ of the Company or
its subsidiaries, and the Company shall issue and deliver such Deferred Shares
to the Awardee within 10 days following such event.  The total number of
Deferred Shares that may be earned if Awardee remains employed by the Company or
its subsidiaries through the Third Vesting Date is [_______] shares.
 
2.           Incorporation by Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the
Plan.  Any capitalized terms not otherwise defined in this Agreement shall have
the definitions set forth in the Plan.  The Committee shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Awardee and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.  By signing this Agreement, Awardee
acknowledges that he or she has had an opportunity to review the Plan and agrees
to be bound by all the terms and provisions of the Plan (and this Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Change in Control.  In the event that a Change in Control occurs
before the Awardee’s employment with the Company or its subsidiaries terminates,
100% of the unvested Deferred Shares shall vest and become deliverable.  In each
case in which Deferred Shares vest pursuant to this Section 3, the Deferred
Shares shall be delivered immediately prior to the date on which the Change in
Control occurs.
 
4.           Termination of Service.  Except as otherwise provided in Section 1
hereof, upon termination of the Awardee’s employment with the Company and its
subsidiaries, this Award shall terminate and all of Awardee’s rights to receive
unvested Deferred Shares and dividend equivalents shall be forfeited
immediately.
 
5.           Dividend Equivalents.  The Company shall credit Awardee in respect
of each Deferred Share subject to this Award, with dividend equivalents equal to
the dividends (including extraordinary dividends if so determined by the
Committee) declared and paid to other stockholders of the Company in respect of
one share of Common Stock.  On the date(s) that Deferred Shares are delivered to
the Awardee hereunder, such dividend equivalents in respect of each such
delivered Deferred Share shall be settled by delivery to the Awardee of a number
of shares of Common Stock equal to the quotient obtained by dividing (i) the
aggregate accumulated value of such dividend equivalents in respect of one share
of Common Stock by (ii) the Fair Market Value of a share of Common Stock on the
First Vesting Date, Second Vesting Date or Third Vesting Date, or the date such
shares are otherwise deliverable pursuant to Section 1 or Section 3 hereof, as
applicable, rounded down to the nearest whole share.  No dividend equivalents
shall be accrued for the benefit of the Awardee with respect to record dates
occurring prior to the Award Date, or with respect to record dates occurring on
or after the date, if any, on which the Awardee’s rights to receive Deferred
Shares are forfeited.
 
6.           Transfer Restrictions.  Prior to delivery of any Common Stock with
respect to the Deferred Shares, the Awardee shall not be deemed to have any
ownership or stockholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) this Award or any of
the Deferred Shares prior to delivery thereof.
 
7.           Changes in Capitalization.  In the event of (a) any dividend (other
than regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event that affects the shares of Common
Stock, or (b) unusual or nonrecurring events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation service,
accounting principles or law, such that in any case an adjustment to this Award
is determined by the Committee in its sole discretion to be necessary or
appropriate, then this Award shall be adjusted in such manner as the Committee
may deem equitable in accordance with Section 12 of the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Government Regulations.  Notwithstanding anything contained herein
to the contrary, the Company’s obligation to issue or deliver the Deferred
Shares or any certificates evidencing such shares shall be subject to the terms
of all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
 
9.           Withholding Taxes.  Awardee shall be required to pay to the Company
or its subsidiary, and the Company or its subsidiary shall have the right (but
not the obligation) and is hereby authorized to withhold from amounts payable
and/or property deliverable to the Awardee, the amount of any required
withholding taxes in respect of the Award or any payment or transfer under the
Award, and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
withholding taxes.
 
10.           Awardee Representations.  The Awardee has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee.  The Awardee understands that the
Awardee (and, subject to Section 9 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.
 
11.           Clawback/Forfeiture.  The Committee may in its sole discretion
cancel this Award if the Awardee, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement, non-disclosure covenant or agreement or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.  If the Awardee otherwise
has engaged in or engages in any activity referred to in the preceding sentence,
as determined by the Committee in its sole discretion, the Awardee will forfeit
any compensation, gain or other value realized thereafter on the vesting or
settlement of this Award, the sale or other transfer of this Award, or the sale
of shares of Common Stock acquired in respect of this Award, and must promptly
repay such amounts to the Company.  If the Awardee receives any amount in excess
of what the Awardee should have received under the terms of the Award for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), all as determined by the
Committee in its sole discretion, then the Awardee shall be required to promptly
repay any such excess amount to the Company.  To the extent required by
applicable law (including without limitation Section 302 of the Sarbanes-Oxley
Act of 2002 and Section 954 of the Dodd Frank Wall Street Reform and Consumer
Protection Act) and/or the rules and regulations of NASDAQ or other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or if so required pursuant to a written policy adopted by the Company,
this Award shall be subject (including on a retroactive basis) to clawback,
forfeiture or similar requirements (and such requirements shall be deemed
incorporated by reference into this Award and this Agreement).
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Employment.  Neither this Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company or its subsidiaries.
 
13.           Notices.  Notices or communications to be made hereunder shall be
in writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company.
 
14.           Governing Law.  This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflict of laws principles.
 
15.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement.  Notwithstanding the foregoing, this Agreement and the
Award made hereby shall be subject to the terms of the Plan.  In the event of a
conflict between this Agreement and the Plan, the terms and conditions of the
Plan shall control.
 
16.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.  This Agreement
is personal to the Awardee and may not be assigned by the Awardee without the
prior written consent of the Company.  Any attempted assignment in violation of
this Section shall be null and void.
 
17.           Amendment.  This Agreement may be amended or modified only as
provided in Section 14 of the Plan or by a written instrument executed by both
the Company and the Awardee.
 
 
*                         *                         *
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to executive this Agreement as of the date first
written above.
 

 
THE CHILDREN’S PLACE RETAIL STORES, INC.
         
 
By:
       
Name:
     
Title:
 

 
 

 
AWARDEE
         
 
By:
        Name:  

 
 
 
5

--------------------------------------------------------------------------------

 
 